DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0026], line 5 the word “breast” is misspelled as “Brest”
In paragraph [0168], line 5 the word “factor” is misspelled as “actor”
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter [see CFR 1.75(d)(1) and MPEP §608.01(o)].  Correction of the following is required: the element “breast shape sensor” found in claims 16, 19, 21 and 24 does not have proper antecedent basis in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter [see CFR 1.75(d)(1) and MPEP §608.01(o)].  Correction of the following is required: the element “curvature sensor” found in claim 36 does not have proper antecedent basis in the specification.


Claim Objections
Claims 16-36 objected to because of the following informalities:
Claim 16 recites “circuitry that receives signal from said impedance sensor electrodes and said breast shape sensor” which the Office believes should recite “signals” rather than “signal” since there is more than one signal;
Claim 17 recites “electrodes are wet and/or dry” which would be clearer if reworded to “electrodes are wet and/or dry electrodes”
Claim 36 recites “circuitry that receives signal from said curvature sensors and/or impedance sensor electrodes” which the Office believes should recite “signals” rather than “signal” since there is more than one signal;
Claim 36 should include the word “and” after “d. a data transmitter,”
All remaining claims are objected to by virtue of their dependence on claim 16. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 24, 27 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding claim 18, the limitation “wherein said signal from said impedance sensor electrodes is converted to mike volume data using a calibration function” lacks sufficient written description because the original disclosure does not describe the calibration function.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §2161.01, 2163.02 and 2181, subsection IV.  In the instant case, a calibration function that converts impedance signals to milk volume data is not described. 
Regarding claim 24, the limitation “wherein said breast shape sensors improve said impedance sensor electrodes signal by about 10-200%, preferably by about 30-150%, and more preferably by about 100%” lacks sufficient written description because the original disclosure does not explain how these percentages are achieved.  While the use of strain sensors to improve the impedance measurement is discussed, there is no discussion of how to achieve the various claimed percentages.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the 
Regarding claim 27, the limitation “wherein said user interface provides individualized calibration based on mapping of breast shape, size and/or curvature” lacks sufficient written description because the original disclosure does not explain how these calibrations are performed.  While mapping is briefly discussed in paragraph [0125], there is no discussion of how to achieve the various calibrations.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §2161.01, 2163.02 and 2181, subsection IV.
Regarding claim 29, the limitation “wherein said sensor data includes milk production, milk conveyance, milk content in the breast, colostrum content in the breast, baby sucking patterns, baby suck-swallow ratio, baby suck and swallow burst duration, baby swallow pattern times and rhythms, and/or sucking strength” lacks sufficient written description because the original disclosure does not explain how each of these data are derived from the impedance and shape sensor(s).  While some of these parameters are discussed in the specification, there is no discussion of how to derive each of these data.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the 
Claims 30-31 are rejected by virtue of their dependence on claim 29.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27, 32, 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “by about 10-200%”, and the claim also recites “preferably by about 30-150%, and more preferably by about 100%” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether 
The term "about" in claim 24 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close a percentage must be to 10-200% to be considered about those percentages.
Regarding claim 25, the metes and bounds of the claim limitation “wherein said impedance sensor electrodes signal is further improved with individual calibration” cannot be determined by the examiner because it is unclear what impedance sensor electrodes signal was previously improved such that further improvement can be made.
Regarding claim 27, the metes and bounds of the claim limitation “wherein said user interface provides individualized calibration based on mapping of breast shape, size and/or curvature” cannot be determined by the examiner because it is unclear whether the applicant is intending to claim the user interface performs an individualized calibration or displays the results of an individualized calibration.
The term "about" in claim 32 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close a rate must be to 5 to 10 data points to be considered about those rates.
Regarding claim 34, the metes and bounds of the claim limitation “lactation coaching is provided from a remote lactation consultant or other medical provider receiving said data to a nursing mother through said user interface” cannot be determined by the examiner because it unclear what structures the claim requires e.g. it is not clear what allows the remote consultant to communicate with the user interface.
claim 37, the metes and bounds of the claim limitation “comprising the system of claim 1 and the system of claim 21” cannot be determined by the examiner because claim 1 does not exist.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16-37 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 16, the claim requires a “nursing mother” which is a human organism.
Regarding claim 33, the claim requires a “nursing mother” which is a human organism.
Regarding claim 34, the claim requires a “remote location consultant or other medical provider” and a “nursing mother” which are human organisms.
Regarding claim 35, the claim requires a “breast” and an “infant’s face or neck” which are parts of human organisms.
Regarding claim 36, the claim requires an “infant” which is a human organism.
All remaining claims are rejected for depending from a claim reciting a human organism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 21-23, 25, 29, 33 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (US 2010/0217148), cited by applicant.

[Claim 16] Binder discloses a breast sense feeding monitor system (monitoring fluid excreted from an organ of the human body using electrodes and sensing units, in which the fluid is breast milk during breast feeding and provides data to the user) [abstract; pars. 0014, 0016], comprising:
a. two or more impedance sensor electrodes (a patch of electrodes with a sensor unit, #70, are mounted on the breast, #99, to sense impedance) [pars. 0036, 0043]; 
b. one or more breast shape sensors (an optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry, i.e. shape, of the measured organ or of the device) [par. 0060]; 
c. circuitry that receives signal from said impedance sensor electrodes and said breast shape sensor(s) (sensor unit, #70, receives impedance data from the electrodes and communicates the data to a processing unit, #80) [pars. 0036-0037, 0059]; 
d. a microprocessor that receives signal from said circuitry (processing unit, #80, receives data from the sensing unit, #70, comprising the electrodes and sensors used for measuring impedance and to improve the accuracy of the measured impedance) [pars. 0036-0037, 0059]; 
a user interface, #90, can communicate with controller, #85, comprising the microprocessor of processing unit, #80, using Bluetooth technology, which indicates that a Bluetooth chip is incorporated in both the user interface unit as external interface, #93, and within the controller, #85, as it controls the user interface [pars. 0034, 0038-0039]. The electrodes, #154, 156, 160, 162, are connected between themselves and/or with a central electronic module, #166, via radio-frequency [par. 0086]); 
f. an electrical power source (power supply, #87) [par. 0038]; and 
g. a user interface device which receives sensor data and provides information to a nursing mother (a user interface, #90, can communicate with controller, #85, comprising the microprocessor of processing unit, #80, using wired or Bluetooth technology [pars. 0034, 0038-0039]. User interface may comprise a friendly interface for the user (e.g. breastfeeding mother) arranged to present the measured characteristics and statistical data according to infant's age [par. 0039].  Electrodes are applied to the mother's breast during breast feeding to measure impedance and other data to present to the user interface [pars. 0036-0037, 0043]).

[Claim 17] Binder discloses said impedance sensor electrodes are wet and/or dry (the electrodes are coated with conductive medium, such as gel, for proper electrical conductivity with the human bodies) [par. 0131].

[Claim 18] Binder discloses said signal from said impedance sensor electrodes is converted to milk volume data using a calibration function (the impedance measurements are used to determine milk volume using correlation which is considered a calibration function by the Office) [pars. 0077, 0110].

[Claim 21] Binder discloses said signal from said breast shape sensor(s) is used to correct said signal from said impedance sensor electrodes for differences in breast sizes and shapes among individuals According to some embodiments of the invention, the optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry of the measured organ or of the device. Measurements of evolved potentials and impedance parameters may be corrected accordingly) [par. 0060].

[Claim 22] Binder discloses one or more of said sensors, said microprocessor, and/or said electrical power source are contained in a flexible structure (according to some embodiments of the invention, the device may comprise any supporting element such as articles of clothing, garments or apparatuses to accommodate at least some of electrodes 100, power source 120, data processing system 110, in a user friendly manner [par. 0073]. The electrode array can be placed in a flexible housing, [par. 0125]. Further, a standard or tailored brassiere 152 with a sufficient opening 158 for feeding the baby without its removal [par. 0086]. The electrodes 154, 156, 160, 162, controller 166, and power supply 168 are housed within the brassiere 152 [pars. 0087-0088]).

[Claim 23] Binder discloses at least part of said system is disposable (the means for attaching the electrodes may comprise disposable stickers) [par. 0081].

[Claim 25] Binder discloses said impedance sensor electrodes signal is further improved with individual calibration (calibration may be appropriate before first use, or periodically, in order to enhance the accuracy of the measurement) [pars. 0057, 0067, 0074, 0108].

[Claim 29] Binder discloses said sensor data includes milk production, milk conveyance, milk content in the breast, colostrum content in the breast, baby sucking patterns, baby suck-swallow ratio, baby suck and swallow burst duration, baby swallow pattern times and rhythms, and/or sucking strength sensors 101, 102, 103, 104 may be utilized to improve the accuracy of measurement. For example, measurements of thermal sensor 104 may be utilize to correct measurements of evolved potentials and impedance parameters according to known dependencies of impedance on temperature for different tissue types and fluids, optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry of the measured organ or of the device. Measurements of evolved potentials and impedance parameters may be corrected accordingly, (0060]. Monitoring the impedances of each element allows identifying changes relating to production and movement of milk among the elements, or compartments, [0082]).

[Claim 33] Binder discloses automated biofeedback and/or lactation coaching is provided based on said data to a nursing mother through said user interface (According to some embodiments of the invention, user interface 90 may be arranged to present data relating to a breast feeding mother and allowing her to control characteristics of milk fed to her baby. The data may further be related to the mother or other mothers (e.g. breast size, number of children), to the baby or other babies (e.g. age, weight), and to the lactation process (e.g. relating to durations, times and frequencies).) [pars. 0037-0041]. 

[Claim 35] Binder discloses one or more of said sensors is positioned on the breast near the infant's latch area or on the infant's face or neck (electrodes 100 positioned near nipple) [par. 0081; Fig. 5B].  

[Claim 36] Binder discloses a baby sense feeding monitor system (monitoring fluid excreted from an organ of the human body using electrodes and sensing units, in which the fluid is breast milk during breast feeding and provides data to the user) [abstract; pars. 0014, 0016] comprising: 
an optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry, i.e. shape, of the measured organ or of the device) [par. 0060] and/or at least two impedance sensor electrodes (a patch of electrodes with a sensor unit, #70, are mounted on the breast, #99, to sense impedance) [pars. 0036, 0043] applied to an infant (this is a matter of intended use that does not affect the structure of the sensor unit structure, the sensor unit may be applied to a mother’s breast or infant), 
b. circuitry that receives signal from said curvature sensors and/or impedance sensor electrodes (sensor unit, #70, receives impedance data from the electrodes and communicates the data to a processing unit, #80) [pars. 0036-0037, 0059], 
c. a microprocessor that receives signal from said circuitry (processing unit, #80, receives data from the sensing unit, #70, comprising the electrodes and sensors used for measuring impedance and to improve the accuracy of the measured impedance) [pars. 0036-0037, 0059], 
d. a data transmitter (a user interface, #90, can communicate with controller, #85, comprising the microprocessor of processing unit, #80, using Bluetooth technology, which indicates that a Bluetooth chip is incorporated in both the user interface unit as external interface, #93, and within the controller, #85, as it controls the user interface [pars. 0034, 0038-0039]. The electrodes, #154, 156, 160, 162, are connected between themselves and/or with a central electronic module, #166, via radio-frequency [par. 0086]), and
e. an electrical power source (power supply, #87) [par. 0038].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) as applied to claim 16 above, in view of Makower et al. (WO 2016/044368).

[Claim 19] Binder discloses one or more of said breast shape sensor(s) to improve the accuracy of impedance measurements but does not indicate the breast shape sensor(s) are strain sensors.
measuring the volume of breast milk) [abstract; pars. 0003, 0012], in which the data is presented to a user [par. 0012], and stain sensors (sensor #20, such as a strain gauge or the like is provided on proximal mount #14 and is configured so that compression and expansion of the bridge portion #16 applies strain/forces to the sensor #20, which measures the amount of expansion or compression of the breast according to methods well understood in the strain measurement arts) [pars. 0010, 0132]; a strain sensor circuit that receives data from said strain sensors (in the embodiment shown in Fig. 1, a circuit #22 is provided on the proximal mount that is powered by battery #24 and can be configured to process the output of the sensor #20, and store the processed signals in memory #26) [par. 0132]. Both strain and impedance may be measured simultaneously (sensor #20 in addition to being configured for measuring displacement metric by stress/strain measurements may be configured to measure impedance changes) [pars. 0156].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensor measuring both impedance and stain taught by Makower in the system of Binder in order to improve the accuracy of breast feeding monitoring by using both impedance and changes in the shape of the breast detected by the strain sensors to determine breast milk volume/consumption [Makower; pars. 0123,  0126, 0156].

[Claim 26] Binder discloses the user interface 90 may comprise a friendly interface for the user (e.g. breastfeeding mother) arranged to present the measured characteristics and statistical data according to infant's age.  User interface 90 may comprise an input device 91, such as command buttons, output device 92 such as a display screen [pars. 0039-0040, 0077].  While Binder discloses a display screen, a cell phone, a tablet, a computer screen, a smart watch, or a television screen are not specifically recited.  However, Makower discloses a user interface in the form of a smart phone, computer or tablet [pars.  0132, 0161].  It would have been obvious to one of ordinary skill in the art before the effective filing date 

[Claim 27] Binder discloses said user interface provides individualized calibration based on mapping of breast shape, size and/or curvature (Calibration may be supported by different statistical data (e.g., data taken from one or more other nursing mothers and/or babies). Calibrating the measuring equipment may comprise inputting data such as relating to lactation times, durations and frequency and data relating to the mother and to the baby (such as age, weight, breast size, number of children and so on.) [par. 0108].

[Claim 28] Binder discloses said user interface provides display, sharing, tracking, analysis and/or storage of said data (user interface 90 may comprise a friendly interface for the user ( e.g. breastfeeding mother) arranged to present the measured characteristics and statistical data according to infant's age.  User interface 90 may comprise an input device 91, such as command buttons, output device 92 such as a display screen) [pars. 0039-0040, 0077].	

[Claim 34] Binder discloses an external interface #93 such as USB or Bluetooth but does not disclose lactation coaching is provided from a remote lactation consultant or other medical provider receiving said data to a nursing mother through said user interface.  However, Makower discloses a user interface in the form of a smart phone, computer or tablet connected to the internet [pars.  0132, 0161].  The use of computers, tables and smartphones for communication is ubiquitous and the limitations of the claim are merely intended use of these devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date to communicate with a nursing mother based on received data as this is well known in telemedicine and widely practiced in the art.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) in view of Makower et al. (WO 2016/044368) as applied to claim 19 above, and further in view of Shkel (US 2003/0164048).

[Claim 20] Makower discloses said strain sensor(s) and measuring capacitance and resistance [par. 0126, 0156] but does not state the stain sensor(s) are capacitive, resistive, and/or piezoelectric.
Shkel discloses stain gauges or sensors may comprise a resistive transducer, capacitive sensors, and piezoelectric devices [par. 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the strain sensor(s) from one of resistive, capacitive or piezoelectric as taught by Shkel in order to measure strain.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) as applied to claim 16 above.

[Claim 24] Binder discloses said signal from said breast shape sensor(s) is used to correct said signal from said impedance sensor electrodes for differences in breast sizes and shapes among individuals and/or over time (According to some embodiments of the invention, the optical sensor 101, mechanical sensor 102 or acoustical sensor 103 may be utilized to sense suckle movements, bursts of fluid excretion, position changes or changes in the geometry of the measured organ or of the device. Measurements of evolved potentials and impedance parameters may be corrected accordingly) [par. prima facie obvious.  Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05 II(A).


Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) as applied to claim 29 above, in view of Makower et al. (WO 2016/044368), cited by applicant.

[Claim 30] Binder discloses data on impedance is processed together with previously gathered impedance data [par. 0043] but does not disclose said sensor data is compared to a predetermined reference data set.
Makower discloses sensor data is compared to a predetermined reference data set (The device 10 can be calibrated by recording signals received from sensor 20 at different stages of breast feeding and the resultant changes in volume of the breast 2. By taking the circumferential 34 and anterior posterior, AP, 36 measurements at different times as the breast 2 changes in size resulting from expression of milk, a look up table can be generated that correlates the signals from the sensor 20 with specific volume changes in the breast 2.  Further optionally, an algorithm can be derived from the successive measurements to develop a relationship between the sensor 20 signal and the change in volume of the breast 2, relative to the baseline circumferential 34 and AP 36 measurements.) [par. 0155].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system of Binder to correlate impedance measurements with changes in the volume of the breast and then subsequently compare a current measure impedance to a look-up table to determine the breast volume as taught by Makower in order to accurate determine breast volume based on  impedance.

[Claim 31] Binder discloses data on impedance is processed together with previously gathered impedance data [par. 0043]. In order to generate the look-up table correlating impedance with breast volume data as described in claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date to use data from multiple feeding sessions in order to generate the look-up table and predictably improve the accuracy of the correlation over time.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 2010/0217148) as applied to claim 16 above, in view of Melamed (US 2016/0058361).

[Claim 32] Binder discloses said system collects said sensor data including suckle/suckling movements [pars. 0060-0061] but does not disclose collecting data at a rate of about 5 to about 10 data points a second.
Melamed discloses a system for the measurement of nursed breast milk and indicates the sucking reflex generates a fast burst (approximately 2 Hz) of sucking before the milk begins to flow, and a slower pace (approximately 1 Hz) after the milk has begun to flow [par. 0042].
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Shinar et al. (US 2016/0058429) discloses a baby’s typical sucking frequency is in the range of 1-2 Hz which can be monitored to ascertain that the baby's mouth is performing a sucking motion.

(2) Makower et al. (US 2017/0172485) discloses the same subject matter as Makower WO 2016/044368 cited above. 

(3) Kang (KR 20100096292A) discloses a customized video remote mother's milk lactation response system and a method thereof are provided to deliver a solution for a lactation related problem to mothers from breast-feeding specialists. CONSTITUTION: A client system (10) inquires a breast-feeding related problem at a remote place through the Internet (20). A server system (30) includes a video cam, and transmits the response to the inquiry through video communication. If the inquiry is simple inquiry, the server system responds to the inquiry through an SMS (Short Message Service) message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         10 September 2021